Citation Nr: 1447361	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  06-27 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for an ear disability, to include an acoustic neuroma.  

3.  Entitlement to service connection for a left eye disability, to include narrow angle glaucoma.  

4.  Entitlement to service connection for skin cancer to include squamous cell carcinoma claimed as the result of herbicide, asbestos, and chemical exposure.  

5.  Entitlement to service connection for a bilateral shoulder disability, to include injury residuals and rotator cuff tears.  

6.  Entitlement to service connection for a chronic muscle disability to include muscle and tissue injury residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1962.  This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In August 2007, the Veteran reportedly testified at a hearing before a Decision Review Officer at the RO, although a transcript of that hearing is not included in the record provided to the Board.  In March 2009, the Veteran testified at a Board hearing before a Veterans Law Judge sitting at the RO.  Again, the record provided to the Board does not contain a copy of a transcript of this hearing, although the Board was able to review it electronically via Veterans Appeals Control and Locator System (VACOLS) and has associated a hard copy with the record.  

In January 2010 and May 2012, the Board remanded the matter for additional evidentiary development.  According to information cited in the Introduction portion of the Board's May 2012 remand, in October 2011, the Veteran was offered the opportunity to attend a second Board hearing as the Veterans Law Judge who had conducted his March 2009 hearing was no longer employed by the Board.  The Veteran, however, reportedly failed to respond to the Board's notice.  

The Board notes that the issues on appeal originally included entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  While the matter was in remand status, in an August 2013 rating decision, the Appeals Management Center (AMC) granted service connection for PTSD and chronic depression and assigned an initial 50 percent disability rating, effective February 1, 2005.  The grant of service connection for PTSD and chronic depression constitutes a full award of the benefits sought on appeal with respect to the claim of entitlement to service connection for an acquired psychiatric disability.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  In an August 2014 statement, the Veteran indicated that he was satisfied with the August 2013 decision and did not wish to pursue an appeal.  Thus, the assigned evaluation and effective date are not currently in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to VACOLS, when this case was last before the Board in May 2012, the record consisted of six paper claims folders plus five additional "clear note pockets."  The record which was returned to the Board by the AOJ, however, now consists of only one paper claims folder, as well as six manila folders which contain loose documents in no particular order, many of which are undated.  

The available record appears to indicate that the original claims file was misplaced at some point following the Board's May 2012 remand.  See e.g. April and May 2013 emails from VBA and VHA personnel regarding the establishment of a rebuilt folder.  It is unclear, however, what steps the AOJ undertook to locate the original claims file.  Indeed, it appears that the original claims file may have been available to the VA examiner who conducted a July 2013 Hearing Loss and Tinnitus examination as that examiner indicated that he had reviewed the claims folder, including his service treatment records.  

According to established VA procedures, several specific steps must be undertaken in searching for and reconstructing lost claims files.  See M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Here, it is unclear what steps the AOJ has undertaken to locate the misplaced claims file. The extent to which the AOJ attempted to reconstruct the file is also unclear.  Finally, the record contains no indication that the AOJ made a determination that further efforts to locate the file, or to obtain replacement records such as service treatment records and VA correspondence, would be futile.  

On remand, therefore, the AOJ must take all necessary steps to provide a clear record of the actions taken to locate the missing claims file.  If efforts to locate the file prove futile, the AOJ must undertake to fully reconstruct the Veteran's claims file so that review by higher tribunals can be meaningful, and so that the appellant will have a clear understanding of what information is available in his file.  Additionally, where specific attempts to obtain records are unsuccessful, the appellant must be notified of such attempts in accordance with the provisions of 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  Undertake the necessary efforts to locate the missing claims file, to include contacting the VA medical facility where the July 2013 VA audiology examination was conducted, as the examiner indicated that he had reviewed the claims file and service treatment records in connection with this examination.  Provide an accounting of all steps taken to search for the missing claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Efforts to locate the claims file must continue until it is determined that further attempts to obtain it would be futile.  In the event the AOJ is unable to locate the claims folder, the Veteran and his representative should be provided with appropriate notice.  

2.  In the event the AOJ is unable to locate the missing claims file, undertake the necessary efforts to reconstruct the file to the maximum extent possible, again providing an accounting of all steps taken to reconstruct the claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  All requests, responses and actions taken to reconstruct the missing VA claims file must be fully documented in record for future review.  In particular, make specific attempts to obtain the Veteran August 2007 Decision Review Officer (DRO) hearing transcript and all rating decisions, Statements of the Case, and Supplemental Statements of the Case, as well as the service treatment records and any pertinent VA clinical records.  Again, the Veteran and his representative must be notified of all unsuccessful attempts to obtain non-Federal and Federal records as per the requirements outlined in 38 C.F.R. § 3.159(e).  

3.  After undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



